Citation Nr: 1611788	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  08-05 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea as secondary to the service-connected PTSD disability.

2.  Entitlement to an initial compensable rating for residuals of a right elbow laceration. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1965 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2010 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge in an April 2014 Travel Board hearing in Waco, Texas, and a copy of the transcript has been associated with the record.

The issues on appeal were previously remanded by the Board in July 2015 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain VA examinations for the Veteran's elbow scar and sleep apnea disabilities.  This was accomplished, and the claims were readjudicated in an October 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed obstructive sleep apnea.

2.  The Veteran's sleep apnea is not caused or aggravated by the service-connected PTSD disability.

3.  The Veteran's service-connected right elbow disability has been characterized as mild incomplete paralysis of the ulnar nerve manifested by mild paresthesias and mild numbness in the right upper extremity.

4.  The Veteran's service-connected right elbow disability has manifested intermittent locking and decreased strength in the right hand and fingers.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea as secondary to the service-connected PTSD disability have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  The criteria for a 10 percent rating for right upper extremity incomplete paralysis of the ulnar nerve have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 8516 (2015).

3.  The criteria for a 10 percent rating for residuals of right elbow laceration, to include locking and decreased strength, have been met.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206, 5207; DeLuca v. Brown, 8 Vet. App. 202 (1995).




	(CONTINUED ON NEXT PAGE)






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in March 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service VA and private treatment records, the April 2014 Board Hearing transcript, and the Veteran's statements.

In addition, the Veteran has been afforded examinations in October 2010 (elbow), October 2012 (elbow), March 2013 (sleep apnea), September 2014 (elbow and sleep apnea), and October 2015 (elbow).   

As discussed in detail below, the Board finds that the March 2013 VA examination for sleep apnea to be inadequate.  Specifically, the VA examiner provided a negative opinion regarding a relationship between sleep apnea and PTSD.  The VA examiner also noted, however, that the Veteran was not service connected for PTSD, which was an incorrect fact, and failed to address aggravation in the opinion.  Therefore, the Board finds that the March 2013 medical opinion is inadequate as it was based on an incorrect legal premise.  

An addendum VA medical opinion was obtained in September 2014.  The examiner opined the following "The condition claimed was less likely than not (less than 50%
probability) incurred in or caused by the claimed in-service injury, event or
illness."  The Board finds that this opinion lacks probative values as it does not address secondary service connection.  Further, although the examiner's following remarks generally discussed causation and aggravation of sleep apnea by the service-connected PTSD disability, a rationale for the conclusions stated was not provided.  Specifically, the examiner noted that the Veteran had obstructive sleep apnea since 2010.  However, there was "no nexus between causation of sleep apnea by PTSD."  Further, the examiner noted that, "even though there is association of both," sleep apnea is not caused by PTSD.  It was noted that PTSD could result in sleep disturbances, but could not aggravate sleep apnea by any means.  The Board finds that the VA examiner's conclusion that sleep apnea was neither caused nor aggravated by the service-connected PTSD disability was not supported by a rationale with reference to the evidence of record.

The Board finds that the remaining VA examinations of record are adequate.  The Veteran's history was taken and complete examinations were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports and the examiners considered the relevant rating criteria.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on appeal.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).
Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of obstructive sleep apnea, is not a "chronic disease" listed under 
38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Sleep Apnea

The Veteran essentially contends that his sleep apnea is ether caused or aggravated by the service-connected PTSD disability.  See April 2014 Board Hearing Transcript at pgs. 5, 16 (in Virtual VA).  The Veteran has not asserted, and the evidence does not otherwise suggest, that his sleep apnea was incurred in service or is otherwise related to service.  As such, the Board will only address whether the Veteran's sleep apnea is secondary to the service-connected PTSD disability.

The evidence includes a March 2013 VA examination report.  The examiner diagnosed the Veteran with obstructive sleep apnea, with an initial diagnosis date of March 2010.  The VA examiner provided a negative opinion regarding a relationship between sleep apnea and PTSD.  The VA examiner also noted, however, that the Veteran was not service connected for PTSD, which was an incorrect fact, and failed to address aggravation in the opinion.  Therefore, the Board finds that the March 2013 medical opinion lacks probative value as it was based on incorrect facts.  

An addendum VA medical opinion was obtained in September 2014.  The examiner opined the following "The condition claimed was less likely than not (less than 50%
probability) incurred in or caused by the claimed in-service injury, event or
illness."  The Board finds that this opinion lacks probative values as it does not address secondary service connection.  Further, although the examiner's following remarks generally discussed causation and aggravation of sleep apnea by the service-connected PTSD disability, a rationale for the conclusions stated was not provided.  Specifically, the examiner noted that that the Veteran had obstructive sleep apnea since 2010.  However, there was "no nexus between causation of sleep apnea by PTSD."  Further, the examiner noted that, "even though there is association of both," sleep apnea is not caused by PTSD.  It was noted that PTSD could result in sleep disturbances, but could not aggravate sleep apnea by any means.  The Board finds that the VA examiner's conclusion that sleep apnea was neither caused or aggravated by the service-connected PTSD disability was not supported by a rationale with reference to the evidence of record as requested in the June 2014 remand.  A medical opinion that contains only conclusions without any supporting analysis is accorded no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Pursuant to the Board's July 2015 remand, the Veteran was afforded another VA examination in October 2015 to assist in determining whether his diagnosed sleep apnea was caused or aggravated by the service-connected PTSD disability.  The examiner confirmed a diagnosis of obstructive sleep apnea.  The examiner then opined that the Veteran did not have sleep apnea as secondary to his PTSD.  In support of this opinion, the examiner stated that obstructive sleep apnea was a well-defined condition due to obstruction of the airway leading to disordered breathing and sleep.  It was further indicated that PTSD was not a medically recognized cause or aggravating factor of sleep apnea.  

The Board finds the October 2015 VA medical opinion to be probative.  The examiner reviewed the claims file, interviewed the Veteran, and provided an opinion based on a medically supported rationale.  

The Board has also considered the Veteran's statements regarding his belief that his sleep apnea is secondary to his PTSD disability.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of sleep apnea.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Obstructive sleep apnea is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose (such as a sleep study), and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

The Board has also reviewed private and VA treatment notes of record.  Although these records show a diagnosis of sleep apnea, they do not provide an opinion as to its etiology and do not provide an indication that the Veteran's sleep apnea is either caused or aggravated by his service-connected PTSD disability.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for obstructive sleep apnea as secondary to service-connected PTSD disability and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107 38 C.F.R. § 3.102.

Disability Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by a diagnostic code.  
38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Rating for Laceration of the Right Elbow with Scar

The Veteran has consistently reported that, since his right elbow injury in service, he has numbness and sensitivity to cold on the right elbow and in his hand and fingers.  Further, the Veteran reported that his right elbow sometimes locks up and he has occasional decreased range of motion.  He has also reported symptoms of right elbow joint stiffness and decreased speed of joint motion.  See August 2010 and October 2012 VA examination reports.

The Veteran's right elbow disability has been rated under Diagnostic Codes7805- 5207.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating. 38 C.F.R. § 4.27  (2015).  Diagnostic Code 5207 provides for ratings of 10, 10, 20, 20, 30, or 40 percent for limitation of extension of the minor forearm to 45, 60, 75, 90, 100, or 110 degrees, respectively.  38 C.F.R. § 4.71a.

Diagnostic Code 5206 provides for ratings of 0, 10, 20, 20, 30, or 40 percent where there is limitation of flexion of the minor forearm to 110, 100, 90, 70, 55, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Under Diagnostic Code 5208, a 20 percent rating is warranted for flexion limited to 100 degrees and extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208.

The Veteran was afforded a VA examination in August 2010.  During the evaluation, the Veteran reported sustaining an injury to his right elbow resulting from an automobile accident while on active duty.  The Veteran denied symptoms of giving way, instability, pain, weakness, and incoordination associated with this condition; however, he did report episodes of locking and stiffness accompanied by numbness of the surface area of the associated scar.  Locking episodes were described as occurring several times a year, but less than monthly.  Upon physical examination, there was no effusion or inflammation, and the condition did not affect the motion of the joint.  There was no evidence of damage to the bones associated with the right elbow and no evidence of inflammatory arthritis.  Range of motion testing showed 145 degrees of flexion and complete extension to 0 degrees.  Following repetitive motion, there was no evidence of limitation of motion or functional impairment due to pain, weakness, fatigability, lack of endurance or incoordination.  There was no ankylosis of the joint.  The associated scar was noted to be located on the lateral aspect of the elbow and was slightly depressed with no adherence to underlying tissue.  There was no evidence of skin breakdown and the scar was not painful.  The scar measured 4.5 centimeters in length and 0.1 centimeters in width.  There were no findings of edema, effusion, keloid formation, or other disabling effects associated with the scar.  

The evidence also includes an October 2012 VA examination.  During the evaluation, the Veteran reported that his right elbow continued to lock up in a flexed position about once a month, usually in the morning.  Upon physical examination, the examiner noted that range of motion testing showed normal range of motion with flexion to 145 degrees and extension to 0 degrees with no objective evidence of painful motion.  There was no change in range of motion after repetitive testing.  There was no functional loss or functional impairment of the elbow and forearm and no localized tenderness or pain on palpation of the elbow or forearm joint.  The scar portion of the examination showed a linear scar on the later aspect of the right elbow that was no painful nor unstable and the total
area of all related scars was not greater than 39 square cm (6 square inches). 

The Veteran was afforded another VA examination in September 2014.  During the evaluation, the Veteran reported that his scar had become numb and he also reported that his right hand and finger tips tingled and became numb.  After performing a physical examination, the examiner stated that the Veteran's right elbow injury caused right ulnar nerve radiculopathy with feelings of numbness and tingling in his fingertips.  The examiner stated that this was related to the in-service injury.  

Pursuant to the Board's June 2014 remand, the Veteran was afforded another VA examination in October 2015.  During the evaluation, the Veteran reported that his right elbow felt numb over his scar, but without pain.  He also reported feelings of elbow locking 2-3 times a month and numbness in the right hand and fingers.  Range of motion of the elbow was normal with flexion to 145 degrees and extension to 0 degrees.  There was no additional functional loss or reduced range of motion after repetitive use testing.  Muscle strength was also normal.  Regarding the scar, the examiner noted that it was neither painful nor unstable and measured 4.5 cm by 0.6 cm. 

In October 2015, the Veteran also underwent a peripheral nerves examination.  Upon examination, the Veteran was noted to have right upper extremity paresthesias and numbness.  The examiner also noted that, on occasion, the Veteran felt some loss of strength in the right hand grip.  The examiner specifically noted that the Veteran had incomplete paralysis of the radial and ulnar nerves to a mild degree.  

Upon review of all the evidence of record, lay and medical, the Board finds that a 10 percent rating is warranted under Diagnostic Code 8516 for mild incomplete paralysis of the ulnar nerve.  Under Diagnostic Code 8516, the criterion for a 10 percent rating for impairment of the ulnar nerve is mild incomplete paralysis.  The criterion for a 20 rating is moderate incomplete paralysis.  

Here, the Veteran has been diagnosed with incomplete paralysis of the ulnar nerve in the right upper extremity.  See September 2014 and October 2015 VA examinations.  The Veteran has also reported occasional numbness and tingling and loss of grip strength in the right hand and fingers.  The October 2015 VA examiner performed neurological testing and specifically opined that the Veteran's radiculopathy was of mild severity.  As such, the Board finds that a 10 percent rating, but no higher, for mild incomplete paralysis of the right ulnar nerve is warranted.  

Further, in evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, pain on movement, restricted or excess movement of the joint, stiffness, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, although the Veteran's right elbow range of motion has been normal in the examinations discussed above, the Veteran has consistently and credibly reported intermittent locking, sensitivity to cold, and occasional decreased range of motion in the right elbow.  He has also reported symptoms of right elbow joint stiffness and decreased speed of joint motion.  Moreover, as noted in the October 2010, October 2012, and October 2015 VA examination reports, the Veteran complained of decreased strength in the right hand and fingers.  The October 2015 VA examiner specifically noted that the Veteran's intermittent elbow locking made work difficult and that he had lost strength in the right hand at times.  For these reasons, the Board finds that, when considering the Deluca factors, the Veteran's right elbow disability, manifested by decreased strength and intermittent locking is more nearly approximated by a 10 percent rating.  See DeLuca, 8 Vet. App. at 206-207; 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board has considered whether other separate ratings are warranted under the diagnostic codes for a skin disability.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2015).  As reflected in the VA examination reports discussed above, the Veteran has a scar related to the service-connected right elbow disability.  Upon physical examination, however, the VA examiners noted that the Veteran's scar was not painful or unstable and did not total an area greater than 39 square centimeters (6 square inches).

Thus, the evidence of record shows the Veteran's scar does not warrant a separate rating under Diagnostic Code 7802 for scars, other than head, face, or neck that are superficial and do not cause limitation of motion.  The evidence does not show the scar is unstable or painful to warrant application of Diagnostic Code 7803, superficial, unstable scars or Diagnostic Code 7804, superficial, painful on examination scars.  Additionally, the evidence of record does not indicate the Veteran's scar limits his motion to warrant application of Diagnostic Code 7801, scars, other than head, face, or neck, that are deep or that cause limited motion; or Diagnostic Code 7805, scars, other, which are rated on limitation of function of the affected part.  Therefore, 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 do not assist the Veteran in obtaining a higher rating for his service-connected disability on appeal.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's elbow disability is adequately contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provides for disability ratings based on the Veteran's symptoms, including mild paresthesias and mild numbness in the right upper extremity.  The Veteran has also been assigned a separate rating for his service-connected right elbow disability as a result of intermittent locking and decreased strength in the right hand and fingers.  See DeLuca, 8 Vet. App. 202.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155 (2014). "  Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, and according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board has also considered the issue of whether unemployability (TDIU) has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the Veteran has not specifically aided the issue of TDIU.  Further, in an August 2014 PTSD examination, the Veteran stated that he retired from his civilian position in June 2011.  Moreover, although the evidence does indicate some problems with his service-connected disabilities, including some resulting occupational difficulties, the evidence does not show that the Veteran is unable to obtain or maintain substantially gainful employment.  As such, the Board finds that Rice is inapplicable in this case.

ORDER

Service connection for obstructive sleep apnea as secondary to the service-connected PTSD disability is denied.

A 10 percent rating, but no higher, for mild incomplete paralysis of the right ulnar nerve is granted.  

A 10 percent rating, but no higher, for residuals of the right elbow laceration, to include locking and decreased strength, is granted. 



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


